DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopko U.S. PGPub 2015/0285539.
Regarding claim 1, Kopko discloses a heating, ventilation, air conditioning, and refrigeration (HVACR) system, comprising: a compressor configured to compress a working fluid (e.g. pg. 3-4, ¶27-30); a first heat exchanger, the first heat exchanger configured to exchange heat between the working fluid and a first process fluid, wherein the first process fluid further exchanges heat with a heating load (e.g. pg. 1-2, ¶6; pg. 3-4, ¶21, 23-24, 26-27 and 32; Fig. 1-2); a second heat exchanger, the second heat exchanger configured to exchange heat between the working fluid and a second process fluid, wherein the second process fluid exchanges heat with a cooling load (e.g. pg. 1-2, ¶6; pg. 3-4, ¶21, 23-24, 26-27 and 32; Fig. 1-2); a first temperature sensor configured to measure a temperature of the first process fluid (e.g. pg. 1-2, ¶6; pg. 3-4, ¶21, 23-24, 26-27 and 32; Fig. 1-2); a second temperature sensor configured to measure a temperature of the second process fluid (e.g. pg. 1-2, ¶6; pg. 3-4, ¶21, 23-24, 26-27 and 32; Fig. 1-2); and a controller, configured to selectively operate the HVACR system in a mode selected from a group including at least one of: an adaptive cooling mode wherein the adaptive cooling mode includes controlling the HVACR system to achieve a target temperature for the second process fluid and to unload or stop the compressor when the temperature of the first process fluid exceeds a heating safety threshold value, an adaptive heating mode, wherein the adaptive heating mode includes controlling the HVACR system to achieve a target temperature for the first process fluid and to unload or stop the compressor when the temperature of the second process fluid falls below a cooling safety threshold value, a balanced cooling mode, wherein a quantity of flow of the first process fluid is controlled to meet balanced cooling target temperatures for the first process fluid and the second process fluid (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5, ¶35-37); and a balanced heating mode, wherein a quantity of flow of the second process fluid is controlled to meet balanced heating target temperatures for the first process fluid and the second process fluid (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5-6, ¶38-39 and 43-44).
 	Regarding claim 3, Kopko does not disclose the HVACR system of claim 1, further comprising a third heat exchanger configured to exchange heat between the working fluid and a third process fluid, wherein the third process fluid further exchanges heat with an ambient environment (e.g. pg. 1-2, ¶6; pg. 3-4, ¶21, 23-24, 26-27 and 32; Fig. 1-2).
 	Regarding claim 4, Kopko discloses the HVACR system of claim 3, further comprising a pump configured to provide a variable flow of the third process fluid, wherein the balanced cooling mode further comprises modulating the variable flow of the third process fluid using the pump (e.g. pg. 1-2, ¶6; pg. 3-4, ¶21, 23-24, 26-27 and 32; Fig. 1-2).
 	Regarding claim 5, Kopko discloses the HVACR system of claim 1, wherein the first temperature sensor measures the temperature of the first process fluid where the first process fluid leaves the first heat exchanger and the second temperature sensor measures the temperature of the second process fluid where the second process fluid leaves the second heat exchanger (e.g. pg. 1-2, ¶6; pg. 3-4, ¶21, 23-24, 26-27 and 32; Fig. 1-2).
 	Regarding claim 6, Kopko discloses the HVACR system of claim 1, further comprising at least one of a pump, a control valve, and a diverting mixing valve included in a fluid circuit for the first process fluid, and wherein the controller is configured to modulate at least one of the pump, the control valve or the diverting mixing valve when in the balanced cooling mode (e.g. pg. 1-2, ¶6; pg. 3-4, ¶21, 23-24, 26-27 and 32; Fig. 1-2).
 	Regarding claim 7, Kopko discloses the HVACR system of claim 1, further comprising at least one of a pump, a control valve, and a diverting mixing valve included in a fluid circuit for the second process fluid, and wherein the controller is configured to modulate at least one of the pump, the control valve or the diverting mixing valve when in the balanced heating mode (e.g. pg. 1-2, ¶6; pg. 3-4, ¶21, 23-24, 26-27 and 32; Fig. 1-2).
 	Regarding claim 8, Kopko discloses a control system for a heating, ventilation, air conditioning, and refrigeration (HVACR) system comprising: a controller configured to selectively operate the HVACR system in a mode (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5-6, ¶35-44; Fig. 1-2) selected from a group including at least one of: an adaptive cooling mode wherein the adaptive cooling mode includes controlling the HVACR system to achieve a target temperature for a cooling process fluid and to unload or stop a compressor of the HVACR system when the temperature of a heating process fluid exceeds a heating safety threshold value, an adaptive heating mode, wherein the adaptive heating mode includes controlling the HVACR system to achieve a target temperature for the heating process fluid and to unload or stop the compressor when the temperature of the cooling process fluid falls below a cooling safety threshold value, a balanced cooling mode, wherein a quantity of flow of the heating process fluid is controlled to meet balanced cooling target temperatures for the heating process fluid and the cooling process fluid (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5, ¶35-37); and a balanced heating mode, wherein a quantity of flow of the cooling process fluid is controlled to meet balanced heating target temperatures for the heating process fluid and the cooling process fluid (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5-6, ¶38-39 and 43-44).
 	Regarding claim 9, Kopko discloses the control system of claim 8, wherein the group includes the adaptive cooling mode, the adaptive heating mode, the balanced cooling mode, and the balanced heating mode (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5-6, ¶35-44; Fig. 1-2).
 	Regarding claim 10, Kopko discloses the control system of claim 8, wherein the controller is further configured to control a pump, the pump configured to provide a variable flow of a source process fluid, and at least one of the balanced cooling mode and the balanced heating mode further comprise directing the pump to modulate the variable flow of the source process fluid (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5-6, ¶35-44; Fig. 1-2).
 	Regarding claim 11, Kopko discloses the control system of claim 8, wherein the controller is connected to at least one of a pump, a control valve, and a diverting mixing valve included in a circuit for the heating process fluid, and is configured to modulate at least one of the pump, the control valve or the diverting mixing valve when in the balanced cooling mode (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5, ¶35-37).
 	Regarding claim 12, Kopko discloses the control system of claim 8, wherein the controller is connected to at least one of a pump, a control valve, and a diverting mixing valve included in a circuit for the cooling process fluid, and is configured to modulate at least one of the pump, the control valve or the diverting mixing valve when in the balanced heating mode (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5-6, ¶38-39 and 43-44).
 	Regarding claim 13, Kopko discloses a method of controlling a heating, ventilation, air conditioning, and refrigeration (HVACR) system, comprising: selecting an operating mode selected from a group including at least one of an adaptive cooling mode, an adaptive heating mode, a balanced cooling mode, and a balanced heating mode (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5-6, ¶35-44; Fig. 1-2); and operating the HVACR system according to the operating mode, wherein: the adaptive cooling mode includes controlling the HVACR system to achieve a target temperature for a cooling process fluid and unloading or stopping a compressor when the temperature of a heating process fluid exceeds a heating safety threshold value, the adaptive heating mode includes controlling the HVACR system to achieve a target temperature for the heating process fluid and unloading or stopping the compressor when the temperature of the cooling process fluid falls below a cooling safety threshold value, the balanced cooling mode includes controlling a quantity of flow of the heating process fluid to meet balanced cooling target temperatures for the heating process fluid and the cooling process fluid (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5, ¶35-37); and the balanced heating mode includes controlling a quantity of flow of the cooling process fluid to meet balanced heating target temperatures for the heating process fluid and the cooling process fluid (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5-6, ¶38-39 and 43-44).
 	Regarding claim 14, Kopko discloses the method of claim 13, wherein selecting the operating mode includes: determining whether to prioritize cooling or heating based on cooling and heating demands, selecting one of the adaptive cooling mode or the balanced cooling mode when cooling is prioritized (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5, ¶35-37), and selecting one of the adaptive heating mode or the balanced heating mode when heating is prioritized (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5-6, ¶38-39 and 43-44).
 	Regarding claim 15, Kopko discloses the method of claim 13, wherein operating the HVACR system in at least one of the balanced cooling mode or the balanced heating mode includes controlling an amount of a variable flow of a source fluid separate from the cooling process fluid and the heating process fluid (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5, ¶35-37).
 	Regarding claim 16, Kopko discloses the method of claim 13, wherein operating the HVACR system in the balanced heating mode includes modulating at least one of a pump, a control valve, or a diverting mixing valve included in a cooling process fluid circuit (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5-6, ¶38-39 and 43-44).
 	Regarding claim 17, Kopko discloses the method of claim 13, wherein operating the HVACR system in the balanced cooling mode includes modulating at least one of a pump, a control valve, or a diverting mixing valve included in a heating process fluid circuit (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5, ¶35-37).
 	Regarding claim 18, Kopko discloses the method of claim 13, wherein operating the HVACR system in the balanced cooling mode further includes unloading or stopping a compressor when the temperature of a heating process fluid exceeds a heating safety threshold value (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5-6, ¶35-44; Fig. 1-2, wherein Kopko discloses the balanced heating mode).
 	Regarding claim 19, Kopko discloses the method of claim 13, wherein operating the HVACR system in the balanced heating mode further includes unloading or stopping the compressor when the temperature of the cooling process fluid falls below a cooling safety threshold value (e.g. pg. 1-2, ¶6; pg. 2-3, ¶21; pg. 5-6, ¶35-44; Fig. 1-2, wherein Kopko discloses the balanced cooling mode).

Relevant Prior Art
Matter, III et al. U.S. Patent 9,752,803 discloses a method of controlling a heating, ventilation, air conditioning, and refrigeration (HVACR) system, comprising: selecting an operating mode selected from a group including at least one of an adaptive cooling mode, an adaptive heating mode, a balanced cooling mode, and a balanced heating mode (e.g. col. 9, lines 6-40); and operating the HVACR system according to the operating mode, wherein: the balanced cooling mode includes controlling a quantity of flow of the heating process fluid to meet balanced cooling target temperatures for the heating process fluid and the cooling process fluid (e.g. col. 9, lines 6-40); and the balanced heating mode includes controlling a quantity of flow of the cooling process fluid to meet balanced heating target temperatures for the heating process fluid and the cooling process fluid (e.g. col. 9, lines 6-40).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
August 22, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116